Citation Nr: 1009558	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 
2003, for the award of a 50 percent disability rating for 
service-connected post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence to reopen a claim for 
service connection for a lung disability has been received.

3.  Entitlement to service connection for a positive PPD 
test, claimed as tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to 
January 1969.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the RO that, in 
pertinent part, assigned an effective date of March 7, 2003, 
for the award of a 50 percent disability evaluation for PTSD; 
from a February 2005 decision of the RO that denied service 
connection for a lung disability; and from a May 2006 
decision of the RO that denied service connection for a 
positive PPD test, claimed as tuberculosis.  The Veteran 
timely appealed each decision.

The Board notes that, in the February 2005 rating decision on 
appeal, the RO addressed the underlying question of service 
connection for a lung disability without specifically 
addressing the pertinent legal authority governing finality 
and petitions to reopen previously denied claims.  See 
38 U.S.C.A. §§ 5108, 7104 (2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

In November 2005, the Veteran testified during a hearing 
before RO personnel.

The Board notes that, in November 2003, the Veteran appears 
to request an audit of his benefit payment account.  This 
matter is referred to the RO for appropriate action.

The issue of service connection for a lung disability, as 
reopened below, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was established, 
effective August 6, 1981. 

2.  The Veteran filed a claim for an increased rating for 
PTSD on March 7, 2003. 

3.  Prior to March 7, 2003, there is no evidence that the 
Veteran's PTSD symptoms produced occupational and social 
impairment with reduced reliability and productivity. 

4.  In May 2003, the RO denied service connection for a lung 
disability.

5.  Evidence associated with the claims file since the May 
2003 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a lung disability, and raises a reasonable 
possibility of substantiating the claim.  

4.  A clear preponderance of the evidence weighs against a 
finding that the Veteran currently has a disability 
manifested by a positive PPD test. 




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 7, 
2003, for the assignment of a 50 percent disability 
evaluation for PTSD, are not met.  38 U.S.C.A. §§ 5105, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.157, 
3.400 (2009).

2.  The RO's decision in May 2003, denying service connection 
for a lung disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

3.  The evidence received since the RO's May 2003 denial is 
new and material, and the claim for service connection for a 
lung disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

4.  A disability manifested by a positive PPD test, claimed 
as tuberculosis, was not incurred or aggravated in service; 
and active tuberculosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through November 2004 and March 2006 letters, the RO or AMC 
notified the Veteran of elements of service connection, the 
evidence needed to establish each element, and the evidence 
needed to establish an earlier effective date for the award 
of a 50 percent disability rating for PTSD.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claim for service connection 
for a lung disability, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Earlier Effective Date

The Veteran contends, in essence, that he is entitled to an 
effective date earlier than March 7, 2003, for the award of a 
50 percent disability rating for PTSD.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the date of receipt of the claim, then 
the Veteran can receive this earlier effective date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 
12-98 (1998).  In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 

In this case, service connection has previously been 
established for PTSD, effective from August 6, 1981.  Records 
show that the RO initially evaluated the Veteran's service-
connected disability as 10 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  It appears that the Veteran's 
compensation benefits were terminated, effective December 
1982, on the basis of insufficient evidence to evaluate the 
disability because the Veteran had not reported for scheduled 
VA examinations.

In February 1989, a VA examiner diagnosed history of PTSD, 
currently asymptomatic.  In a July 1989 rating decision, the 
RO decreased the evaluation for PTSD from 10 percent to 0 
percent (noncompensable), effective October 1987.

VA hospital treatment records, dated December 1993 to January 
1994, reflect a global assessment of functioning (GAF) score 
of 60 assigned at admission and of 71 assigned at discharge.

VA treatment records, dated in January 1994, include Axis I 
diagnoses of alcohol dependency and rule-out PTSD.  A GAF 
score of 80 was assigned.  A June 1994 rating decision denied 
an increased disability rating for PTSD, and confirmed a 
current 10 percent disability rating for PTSD.

In July 1994, the RO found that the June 1994 rating decision 
contained a clear and unmistakable error in confirming the 10 
percent disability evaluation for PTSD; and concluded that a 
0 percent (noncompensable) rating should be continued for 
PTSD.  No timely appeal of the July 1994 rating decision was 
initiated by the Veteran, and the July 1994 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2009).

Private treatment records, received in June 1995, include 
diagnoses of alcohol dependence, mild (formerly severe); 
major depression, recurrent; psychological factors affecting 
physical condition; and rule-out residual PTSD symptoms.

On March 7, 2003, the Veteran submitted correspondence, which 
has been accepted as a claim for an increased disability 
rating for PTSD.

VA recognizes formal and informal claims. A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the Veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In November 2003, a May 2003 report by Randall L. Nance, 
D.O., was received indicating that the Veteran suffered with 
symptoms of extreme agitation, depression, and anxiety as a 
result of his PTSD.  The Veteran also reported problems 
sleeping, recurrent nightmares, flashbacks, and significant 
depression.

Private treatment records, received in April 2004, reflect 
that the Veteran had reported symptoms of flashbacks in March 
2000.

A VA examiner in June 2004 included an Axis I diagnosis of 
PTSD, chronic; and a GAF score of 55.  The examiner noted 
that the Veteran exhibited symptoms of hypervigilance and 
demonstrated a startle response.

In July 2004, the RO increased the disability rating for the 
Veteran's PTSD to 50 percent, effective from the date of 
claim on March 7, 2003.  Records show that the increased 
disability rating for PTSD was awarded based upon findings of 
occupational and social impairment with reduced reliability 
and productivity documented in the report of a June 2004 VA 
examination.  

A summary report of medical expenses, dated in November 2005, 
reflects that the Veteran had continued taken medications 
prescribed for PTSD during the years 1997 to 2002.

In November 2005, the Veteran testified that his compensation 
award for PTSD should be effective back to 1982, 1988, or 
1994.

In 2007, Social Security records were received reflecting 
that the Veteran was determined to be disabled as of August 
1994; and that his primary diagnoses were disorders of back 
(discogenic and degenerative).  No secondary diagnosis was 
documented.  

The private medical report received in June 1995 does not 
reflect an increase in PTSD symptomatology and in fact PTSD 
was ruled out.  There is no receipt of correspondence or 
other treatment record for the Veteran's service-connected 
PTSD, between the July 1994 final rating decision and the 
correspondence submitted by the Veteran on March 7, 2003.  
Hence, the date of March 7, 2003-receipt of an increased 
rating claim for PTSD-is accepted as the date of claim.  See 
38 C.F.R. § 3.157(b)(1).

The next question before the Board is when is it factually 
ascertainable from the evidence of record that the Veteran 
met the criteria for an increased disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. 
§ 3.400(o)(1).  The Board is required to look at all 
communications in the claims file that may be interpreted as 
a claim, formal and informal, for increased benefits, and 
then, look to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

There is no evidence of record that the Veteran had 
occupational and social impairment with reduced reliability 
and productivity during the one-year period prior to March 7, 
2003.  

While the Veteran contends that an earlier effective date is 
warranted for his increased disability rating, the objective 
evidence of record does not support the Veteran's contention.  
At no time prior to March 7, 2003, does the evidence of 
record reveal occupational and social impairment with reduced 
reliability and productivity.

Accordingly, the Board must conclude that the record does not 
provide a legal basis for an effective date earlier than 
March 7, 2003, for the assignment of a 50 percent 
disability rating for PTSD based on the severity of symptoms.



III.  Petition to Reopen

In May 2003, the RO denied service connection for lung 
problems as a result of exposure to herbicides on the basis 
that, although the Veteran served in the Republic of Vietnam, 
there was no medical evidence showing a diagnosed lung 
condition or a lung condition related to exposure to 
herbicides.

The evidence of record at the time of the RO's denial of the 
claim in May 2003 included the Veteran's DD Form 214 and his 
dates of service in Vietnam; his service treatment records 
that do not reflect any lung problems; VA treatment records, 
dated in October 1987, indicating that the Veteran recently 
was hospitalized for a collapsed lung; a February 1989 VA 
examination report, showing diagnoses of bronchitis/chronic 
obstructive pulmonary disease and history of pneumothorax 
status-post chest tube drainage; and a January 1994 hospital 
discharge summary, revealing that the Veteran's bronchitis 
resolved without complication.  

Based on this evidence, the RO concluded that the evidence 
did not show that the Veteran incurred or aggravated a lung 
condition during his military service.

The present claim was initiated by the Veteran in October 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since May 2003 includes chest X-
ray evidence of no pulmonary disease in May 2005; letters 
from the Veteran's treating physician, Dr. Nance, received in 
March 2005 and October 2005; a November 2005 hearing 
transcript, indicating that the Veteran had never been 
treated for a lung condition in service; VA treatment records 
showing a diagnosis of chronic obstructive lung disease in 
February 2006; private treatment records showing a diagnosis 
of chronic obstructive pulmonary disease in September 2006; 
and private treatment records, received in May 2007, showing 
findings of bronchitis in November 2002 and in September 
2004, emphysema in June 1997, and severe chronic obstructive 
pulmonary disease by history in April 1998 and in March 1999; 
and non-VA hospital records, received in June 2007, showing 
pulmonary function testing and findings of bronchitis in 
February 2002.

Much of this evidence is new in that it was not previously of 
record and is not cumulative. 

In the March 2005 letter, Dr. Nance indicated that the 
Veteran had increased shortness of breath and multiple 
problems trying to breathe; and opined that the Veteran's 
exposure to Agent Orange was a significant causative factor 
that began the Veteran's long-term respiratory problems.  
Dr. Nance indicated that the pathology associated with the 
Veteran's lungs was directly contributed to the time spent in 
Vietnam and the exposure to Agent Orange.  In October 2005, 
Dr. Nance opined that the Veteran's long-term respiratory 
conditions, such as chronic obstructive pulmonary disease and 
numerous bouts of bronchitis, were significantly caused by 
the Veteran's exposure to Agent Orange in service.
   
The newly submitted evidence is relevant to the Veteran's 
claim.  Here, the evidence shows current lung disabilities. 
While the Veteran's statements are not competent to establish 
a link between his current lung disabilities and in-service 
exposure to Agent Orange, he is competent to offer statements 
of first-hand knowledge of his in-service and post-service 
experiences.  Moreover, Dr. Nance's letters suggest the onset 
of respiratory problems beginning in service.  Given the 
presumed credibility, the evidence raises a reasonable 
possibility of substantiating the claim for service 
connection.

Hence, the Veteran's application to reopen the claim for 
service connection for a lung disability must be granted. 
38 U.S.C.A. § 5108.

IV.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the Veteran served continuously for ninety (90) or more 
days during a period of war, and if active tuberculosis 
became manifest to a degree of 10 percent or more within one 
year from the date of the Veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service treatment records do not reflect any findings or 
complaints of tuberculosis.

There is no evidence of active tuberculosis within the first 
post-service year, and no basis to presume its onset in 
service.  

The post-service treatment records show that the Veteran 
underwent a skin test, which read positive, in January 2006.  
He then underwent screening for tuberculosis in February 
2006; no aspirated foreign body was found.

There is no objective evidence in the claims file that the 
Veteran has, or ever has had a diagnosis of tuberculosis.  
Nor is there a positive etiology opinion of record supporting 
the Veteran's claim.  As such, the Board finds a clear 
preponderance of the evidence is against a finding that the 
Veteran currently has a disability manifested by a positive 
PPD test.


ORDER

An earlier effective date for the assignment of a 50 percent 
disability rating for PTSD is denied.

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
lung disability is granted.

Service connection for a disability manifested by a positive 
PPD test, claimed as tuberculosis, is denied.


REMAND

As the petition to reopen the claim for service connection 
for a lung disability has been granted, de novo consideration 
of the claim on appeal is appropriate.

The Veteran contends that his lung disabilities are caused 
by, or are a result of, his exposure to Agent Orange in 
service.

His service personnel records reflect that the Veteran served 
in the Republic of Vietnam from March 1968 to October 1969.  

Service treatment records do not reflect any findings or 
complaints of respiratory problems or of a lung disability.

The post-service treatment records reflect that the Veteran 
was hospitalized in October 1987 for a collapsed lung.  More 
recent records include diagnoses of chronic obstructive 
pulmonary disease, bronchitis, and emphysema.

VA regulations provide that, if a Veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of  38 C.F.R. § 3.307(d) are also 
satisfied:  AL amyloidosis, chloracne or other acne form 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia (CLL), 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Chronic obstructive 
pulmonary disease, bronchitis, and emphysema are not listed.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  It 
was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, concluded that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of other disabilities.  See Notice, 72 
Fed. Reg. 32395-32407 (2007).

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA 
examination(s) to identify all current 
pulmonary disability.  The examiner(s) 
should determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability had its 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service-to specifically include 
the in-service exposure to herbicide or 
other disease or injury suffered by the 
Veteran.  The evidentiary basis for the 
response should include pertinent 
reference to the statements made by the 
Veteran regarding the etiology of current 
disability, the March and October 2005 
reports by Dr. Nance, and the published 
conclusions of the National Academy of 
Sciences' Institute of Medicine (cited 
herein). 

The examiner(s) should provide a 
rationale for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report 
should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


